AMENDED ORDER
Having considered the Petition for Review, Cross-Petition for Review, and responses, and having heard oral argument, the Court concludes that the grant of review in this case was improvident. Therefore,
IT IS ORDERED that the order granting review is vacated.
IT IS FURTHER ORDERED that the Petition for Review is denied.
IT IS FURTHER ORDERED that the Cross-Petition for Review is denied.
IT IS FURTHER ORDERED that the Court of Appeals’ opinion shall be depubl-ished, pursuant to Rule 111(g), Arizona Rules of the Supreme Court.
FELDMAN, C.J., dissents from this order and would affirm the trial court’s judgment.